At the May term, 1934, of the circuit court of Limestone county, this appellant was tried and convicted of the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing or distilling prohibited liquors or beverages. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary. From the judgment of conviction, this appeal was taken. There is no error apparent on the record upon which this appeal is rested. The judgment of the circuit court will stand affirmed.
Affirmed.